      6:21-cv-00242-JFH-KEW Document 5 Filed in ED/OK on 08/19/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA


MALCOLM BRADSHAW,

                       Petitioner,

vs.                                                       CIV-21-242-JFH-KEW

SCOTT CROW,

                       Respondent.


                                     OPINION AND ORDER

         Now before the court is Petitioner’s application for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. It has come to the court’s attention that Petitioner was

convicted in Comanche County, Oklahoma, which is located within the territorial

jurisdiction of the Western District of Oklahoma. Therefore, in the furtherance of

justice, this matter may be more properly addressed in that district.

         Accordingly, pursuant to 28 U.S.C. § 2241(d), Petitioner’s application for a writ of

habeas corpus is hereby transferred to the Western District of Oklahoma for all

further proceedings.


         IT IS SO ORDERED this 19th day of August, 2021.

                                             _____________________________________
                                             JOHN F. HEIL, III
                                             UNITED STATES DISTRICT JUDGE
